Dismissed and Opinion filed February 13, 2003








Dismissed and Opinion filed February 13, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00126-CV
____________
 
FREDERICK
BETTS, Appellant
 
V.
 
DAVID
PITMAN AND LONNA PITMAN, Appellees
 

 
On Appeal from the 151st District Court
Harris
County, Texas
Trial Court Cause No. 99-58973
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed December 18, 2002.
On February 10, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Opinion
filed February 13, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.